UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                        No. 98-41563
                                      Summary Calendar

                               UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                                              VERSUS

                                    STEVEN SAND HAMILTON,

                                    Defendant-Appellant.



                Appeal from the United States District Court
                      for the Eastern District of Texas
                               (4:94-CR-63-ALL)

                                          August 31, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.
PER CURIAM:*
       Steven Sand Hamilton pleaded guilty to one count of bank fraud
pursuant       to    18   U.S.C.      §     1344.       The    district       court      enhanced
Hamilton’s          sentence        for     obstruction       of     justice       and     refused
Hamilton’s request to apply the two-point reduction for acceptance
of responsibility.             We affirm.
                               I.    FACTS AND PROCEEDINGS
       In October 1986, Hamilton obtained a line of credit from the
First State Bank of Celina.                  The line of credit was made based on
Hamilton’s representations that his business owned certain medical
equipment and vehicles. The equipment and vehicles were pledged as
collateral for the line of credit.                     When Hamilton defaulted on the


        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                                -1-
line of credit, the Bank attempted to take possession of the
collateral.       The    Bank   learned,      however,       that    Hamilton      made
fraudulent    representations         concerning       his    ownership      of     the
equipment and vehicles.         Charges were brought against Hamilton for
hindering a secured creditor in Collin County, Texas.                       Hamilton
also was indicted for felony theft.                 Hamilton appeared in Collin
County to answer the state charges in March 1992.                   A jury trial was
scheduled for June 1992, but Hamilton did not appear.
     Hamilton’s state felony theft indictment included much of the
conduct   which    led    to    a     federal       indictment      in   this     case.
Specifically,     Hamilton      operated      two    companies      that   collected
outstanding accounts receivable on behalf of various physicians and
fraudulently deposited the funds into his business account.                         In
December 1994, a federal grand jury returned an indictment charging
Hamilton with 15 counts of bank fraud in violation of 18 U.S.C. §
1344 and 16 counts of making false statements to a federally-
insured financial institution in violation of 18 U.S.C. § 1014.
     A warrant was issued for Hamilton’s arrest on December 15,
1994. On March 12, 1998. Hamilton was arrested in Washington State
Hamilton had been using an alias.             Hamilton pleaded guilty to one
count of bank fraud and was sentenced to 24 months in custody.                      The
district court enhanced Hamilton’s sentence by two levels for
obstruction of justice pursuant to U.S.S.G. § 3C1.1.                     The district
court refused Hamilton’s request to apply the two-point reduction
for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1.
                                II.    DISCUSSION
      In his first point of error, Hamilton contends the district
court erred by increasing his total offense level for obstruction
of justice.     In particular, Hamilton argues that his failure to
appear in state court could not have obstructed the later federal
investigation and prosecution.                We review a district court’s
finding that a defendant has obstructed justice under U.S.S.G. §

                                        -2-
3C1.1 for clear error.      See United States v. Rickett, 89 F.3d 224,
226 (5th Cir. 1996).
     We conclude that the district court did not clearly err in
finding that Hamilton obstructed justice. U.S.S.G. § 3C1.1 states:
     If (A) the defendant willfully obstructed or impeded, or
     attempted to obstruct or impeded, the administration of
     justice during the investigation, prosecution, or
     sentencing of the instant offense of conviction, and (B)
     the obstructive conduct related to (i) the defendant’s
     offense of conviction and any relevant conduct; or (ii)
     a closely related offense, increase the offense by 2
     levels.

U.S.S.G. § 3C1.1 (1998).
     The district court made specific findings, by a preponderance
of the evidence, that Hamilton “obstruct[ed] the investigation and
prosecution of this federal case.”           It is clear that Hamilton’s
actions in moving to another state, living under an alias, and
failing to appear in Collin County District Court obstructed the
investigation and prosecution of Hamilton’s case.
     In his second point of error, Hamilton contends that the
district court    erred    by   failing     to   adjust   his    offense   level
downward for acceptance of responsibility under U.S.S.G. § 3E1.1.
The district court adopted the PSR’s recommendation that Hamilton
be denied a downward adjustment for acceptance of responsibility.
This Court applies a very deferential standard of review to a
district court’s refusal to credit a defendant’s acceptance of
responsibility.    See Rickett, 89 F.3d at 227.
     We conclude that the district court did not err when it denied
a   reduction     of     Hamilton’s     sentence      for       acceptance   of
responsibility.        The district court adopted the PSR’s factual
findings which stated that Hamilton continued to commit fraud type
offenses.   Hamilton’s continued criminal conduct after his flight
and failure to surrender voluntarily to law enforcement authorities
demonstrates that the credit of acceptance of responsibility does

                                      -3-
not apply to him.
                        III.   CONCLUSION
     For the foregoing reasons, Hamilton’s sentence is AFFIRMED.




                               -4-